MEMORANDUM**
Betty Jean Foster appeals pro se the district court’s sua sponte dismissal for *631lack of jurisdiction of her petition for a writ of mandamus, requesting that the district court invalidate state court orders in a child custody action that were entered while she had removed the action to federal court. We conclude that the district court did not err in finding it lacked jurisdiction to issue a writ of mandamus to a state court. Demos v. United States Dist. Court for E. Dist. of Wash., 925 F.2d 1160, 1161 (9th Cir.1991). Moreover, the district court did not err in dismissing with prejudice without leave to amend where amendment would be futile. Schmier v. U.S. Court of Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir.2002). The district court’s dismissal is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.